Citation Nr: 1016477	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
bilateral shoulder disability. 

2.  Entitlement to service connection for a psychiatric 
disability, other than anxiety neurosis, and to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to January 
1946 and October 1950 to January 1951. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which in part, declined to reopen the 
Veteran's claim for service connection for a bilateral 
shoulder disability and  denied service connection for PTSD. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
how the Board should analyze claims, specifically to include 
those for PTSD.  As emphasized in Clemons, though a Veteran 
may only seek service connection for PTSD, the Veteran's 
claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability 
that may be reasonably encompassed...."  Id.  In essence, the 
Court found that a Veteran does not file a calm to receive 
benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition.  The Board will analyze the 
Veteran's current claim under this framework and has 
recharacterized the issue accordingly as noted on the first 
page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied service 
connection for a bilateral shoulder disability; the Veteran 
did not appeal this determination within one year of being 
notified.

2.  Evidence received since the December 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a bilateral shoulder 
disability.

3.  The Veteran does not have a psychiatric disability, other 
than anxiety neurosis, related to service. 


CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied service 
connection for a bilateral shoulder disability is final.  38 
U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received 
sufficient to reopen the claim for service connection for a 
bilateral shoulder disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  A psychiatric disability, other than anxiety neurosis, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2007 and August 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  Both 
letters also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
June 2007 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for a 
bilateral shoulder disability that was found insufficient in 
the previous denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations.  The reports 
of these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate examinations, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

The Board notes the Veteran's contention that the July 2009 
VA examination report for his shoulders failed to take into 
account his assertions that his shoulder disability could 
have been incurred on a direct basis (i.e. due to his duties 
in service).  However, the Board finds that since new and 
material evidence has not been received sufficient to reopen 
the previously denied service connection claim for a 
bilateral shoulder disability, an examination report 
addressing direct service connection is not necessary.  As 
discussed below, the claim was previously denied on a direct 
service connection basis, and the current claim to reopen is 
primarily premised on the Veteran's theory on a secondary 
basis.  The statutory duty to assist the Veteran does not 
arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 
542, 546 (1996).  Accordingly, VA has fulfilled the duty to 
notify and assist to the extent possible.

Additionally, the Veteran declined to have a hearing before a 
Veterans Law Judge.  Thus, the duties to notify and assist 
have been met.

Analysis

A Bilateral Shoulder Disability

In a rating decision dated in December 2004, the RO denied 
the Veteran's claim of service connection for a bilateral 
shoulder disability.  He was notified of the rating decision 
in a January 2005 letter.  The Veteran did not perfect an 
appeal of this decision.

The Board notes that the Veteran's claim for service 
connection was denied in December 2004 on a direct service 
connection basis; he now contends that he has a bilateral 
shoulder disability including due to frostbite in service and 
secondary to service-connected residuals of frostbite of the 
upper extremities.  In the alternative, he asserts that his 
disability was incurred during service as a result of his 
duties being in a gun squad.  A claim based on a new theory 
of entitlement is not a new claim, but constitutes an 
application to reopen the previously denied claim.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  Therefore, new and 
material evidence is required.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See §§ 
3.104, 20.302, 20.1103 (2004).  Thus, the December 2004 
decision became final because the Veteran did not perfect an 
appeal of that denial.

The claim of entitlement to service connection for a 
bilateral shoulder disability may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in May 
2007.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, VA examination reports, book excerpts of various 
military operations, and the Veteran's statements.  In 
denying the Veteran's service connection claim in December 
2004, the RO noted that there was no diagnosis of a shoulder 
disability in service or evidence that arthritis manifest to 
a compensable degree within a year of service separation.   

To reopen the claim, the new evidence must show that the 
Veteran had a shoulder disability in service, arthritis 
manifest to a compensable degree within a year of service 
separation, or that the disability is related to service or a 
service-connected disability.  

Evidence received since the last final decision for the claim 
of service connection for a bilateral shoulder disability 
includes duplicate book excerpts of various military 
operations already of record and VA examination reports.  
Notably, a July 2009 VA joints examination report noted a 
diagnosis of degenerative joint disease of the bilateral 
shoulders.  In reviewing the evidence of record, the examiner 
noted that Veteran was treated for frostbite of the feet in 
1945 without mention of the hands or other areas of the body.  
The Veteran later claimed frost bite of the hands and feet 
for which he is now service-connected.  The examiner observed 
that there was no evidence in the record to suggest that the 
Veteran had frostbite except of the hands and feet per the 
Veteran's letters and VA examination reports.  She added that 
arthritis incurred by frostbite would be arthritis related to 
those body parts that were frostbitten, and there was no 
evidence suggesting that the Veteran had frostbite of the 
entire bilateral upper extremities to include the shoulders, 
only the hands and fingers.  In conclusion, the examiner 
stated that the Veteran's bilateral shoulder arthritis was 
less likely than not related to the Veteran's frostbite of 
the hands incurred in service.  This evidence does not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim for service connection.

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran and his representative 
indicating that he currently has a bilateral shoulder 
disability related to service, or service-connected 
disabilities.  As lay people, the are without ostensible 
medical expertise and are not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (noting that a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  While the Veteran can describe symptoms that he 
experiences, he lacks the medical competence to relate any 
current bilateral shoulder disability to a particular 
circumstance, to include secondary to any service-connected 
disability.  

Although the Veteran has submitted new evidence that was not 
before the RO in December 2004, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Significantly, there are no additionally 
received service treatment records showing that a bilateral 
shoulder disability was manifested in service, arthritis 
manifest to a compensable degree within a year of service 
separation, or competent medical evidence showing that 
current disability is related to service or secondary to a 
service-connected disability.  Thus, the claim for service 
connection for a bilateral shoulder disability is not 
reopened, and the benefit remains denied.



A Psychiatric Disability

The Veteran contends that he has a psychiatric disability, to 
include PTSD, due to service, specifically due to his combat 
experiences.  The Board notes that the Veteran is currently 
service-connected for anxiety neurosis; therefore, it will 
consider the Veteran's claim for psychiatric disabilities 
other than anxiety neurosis. 

As an initial matter, the Board notes that a combat Veteran's 
assertions of an event during combat are to be presumed true 
if consistent with the time, place and circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The Veteran's service record 
reflects he was a squad leader in infantry and is the 
recipient of the Combat Infantryman Badge.  Therefore, the 
Board finds that the Veteran had combat service, and his 
assertions as to combat events are presumed true. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.
DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, there is no evidence of a psychiatric 
disability, other than currently service-connected anxiety 
neurosis.  Significantly, on VA examination in July 2009, the 
examiner noted a diagnosis of anxiety disorder, not otherwise 
specified.  The examiner noted that the Veteran had a number 
of PTSD symptoms; however, she found that a diagnosis of 
anxiety, not otherwise specified, was most consistent with 
the DSM-IV diagnostic criteria on examination.  
Because there is no other psychiatric diagnosis other than 
service-connected anxiety neurosis, the claim is denied.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a psychiatric disability, other than anxiety 
neurosis, is not warranted.

The Veteran is competent to give evidence about what he 
experiences.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).

To the extent that the Veteran ascribes any current 
psychiatric disability, other than anxiety neurosis, to 
service, however, his opinion is not probative.  The Veteran 
is not competent to ascertain a current diagnosis, as this is 
not one of the disabilities, such as tinnitus or varicose 
veins, that is readily subject to lay observation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (noting that a layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
bilateral shoulder disability is denied.

Service connection for a psychiatric disability, other than 
anxiety neurosis, and to include PTSD is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


